Stephens, P. J.
I concur in the proposition that the verdict, in so far as it is a finding for the plaintiff for $700 principal, is legally authorized, and that no error appears. I do not concur in the proposition that the verdict wherein it finds an amount, to wit $110.25, as interest, is an illegal verdict, and that the interest for that reason should be written off, or the judgment overruling the defendant’s motion for a new trial should be reversed. I agree to the proposition that in cases of unliquidated damages, such as is this case, the jury should not find interest as such; but since the jury in this case was authorized to find the value of the property at the time of the conversion, together with interest from that date, and since this is what the jury did, although the two amounts should have been aggregated in the verdict, I am of the opinion that the verdict is not invalid merely because these two amounts were found separately and not in the aggregate. Western & Atlantic R. Co. v. Brown, 102 Ga. 13 (29 S. E. 130); Mayor &c. of Milledgeville v. Stembridge, 139 Ga. 692 (3) (78 S. E. 35); Tiflon, Thomasville & Gulf R. Co. v. Butler, 4 Ga. App. 191 (2 b) (60 S. E. 1087); Stapleton v. Dismukes, 43 Ga. App. 611, 616 (159 S. E. 768). I am of the opinion that no error appears, and that the verdict as rendered in which interest as such is found, subject perhaps to a reduction in the interest so as to represent interest only from the date of the demand as prayed for by the plaintiff, is legally authorized and should be sustained. £>ince I am of the opinion that no error appears, and that the *286verdict as rendered, in which interest as such is found, is not unauthorized for this reason, and since the greater includes the less, I am certainly of the opinion that the verdict, in so far as it finds an amount as principal, with the interest written off, is legally authorized. I therefore concur in the judgment that should the plaintiff' write off the amount found as interest, the judgment overruling the motion for new trial should be affirmed. I do not concur in the judgment that if the plaintiff fails to write off the interest the judgment shall stand reversed.